Title: From Thomas Jefferson to Thomas Leiper, 4 February 1801
From: Jefferson, Thomas
To: Leiper, Thomas



Dear Sir
Washington. Feb. 4. 1801.

A circumstance has arisen in Philadelphia in which I must ask your friendly aid, because nobody in the world is so able to judge of  it as yourself. Messrs. Gibson & Jefferson, as my agents in Richmond, sold my crop of Bedford & Albemarle tobo. of the growth of 1799. to McMurdo & Fisher of Richmond for 6. D. a hundred payable Apr. 1. this sale was made about the latter part of Nov. last of course on a credit of more than 4. months. yesterday I recieved a letter from Gibson & Jefferson, inclosing one from messrs. Jackson & Wharton of Philadelphia to McMurdo and Fisher, by which it appears the tobaccoes were sent to them and you will see by the letter which I inclose what they say of them. you know the qualities of those tobaccos […] having often purchased them. the Bedford, inspected at Lynchburg is made by the same manager who has overlooked the place for 15. years. the Albemarle tobco have been for 50. years in the hands of my father & myself been considered as of the very first made in the state. they were shipped by our merchant for 2[8?]. years to Glasgow who has often told me they were admitted to be the very best ever landed there. you have witnessed to me their character in Philadelphia, and it is well established in Richmond. the letter says that much of the Lynchburg tobo. has been wet before prizing. that is impossible. it could not have been so unknown to Clarke the manager, who is as honest a man as ever breathed, and for whom I would pledge myself without hesitation. he knows too my anxiety to maintain the character of the crop. one thing is possible, that the batteaumen may have […] the tobacco on it’s way from Lynchburg to Richmond, & have said nothing of it either to Clarke or Gibson & Jefferson. the tobaccoes of the upper inspections are liable to this […]: & it is very common for the purchaser to guard himself against it by offering a higher price on condition of reviewing the tobo. no objection would have been made to this on my part. when this is not done, the purchaser is always understood to take on himself the risks and loss of weight &c subsequent to inspection. however this right on my part I abandon, if the tobo. was not at the time of the sale what both the seller & purchaser believed it be, in sound condition. I consent to a proper deduction of price. but it may have been injured on it’s passage to Philadelphia. this you & I know from experience. with this I can have no more to do than with what may happen to it in going to London. the favor I ask of you is to call upon these gentlemen, to satisfy yourself of the probable condition of the tobo. at the time of the sale, and to make any deduction from the price which you think reasonable. observe that 6. D. was no extra price. it was what was currently given at Richmond at the time for good crops. whatever you agree to do in this I confirm before hand & will abide by. your knolege of the qualities of the tobo. heretofore, your  experience in matters of this kind, and your disinterestedness render you the best judge that can be established between us, & I wish you to do for me what liberality and my own dispositions would induce me to do were I there. I might complain of the insinuation in the close of their letter. if the gentlemen had known me of themselves instead of through the medium of party hatred, they would not have said it. however of those things I say nothing. to you indeed I ought to say much in apology for the trouble I propose to you. it is on your friendship I rely for that apology, and the necessity of an interchange of such kind office among men. accept assurances of the sincere esteem & attachment of Dear Sir Your friend & servt

Th: Jefferson

